Defendant, Roy Peters, was charged in the county court of McCurtain county with the crime of selling intoxicating liquor, towit, one pint of whisky, to Lena Lamb and Nettie Dickerson; was tried, convicted, sentenced to pay a fine of $50 and to serve 30 days in the county jail, and has appealed.
When this case was set for oral argument, no one appeared for defendant, and no brief has been filed in his behalf.
We have examined the record and the evidence amply sustains the charges in the information. The record reveals no fundamental error, and the defendant had a fair and impartial trial.
The judgment and sentence of the county court of McCurtain county is affirmed.
JONES, P. J., and DOYLE, J., concur. *Page 111